DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, 11-15, 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Treu et al. (US 6,254,567 B1).
With regard to claim 1 and 18, Treu discloses A renal failure therapy system comprising: a dialysis fluid pumping unit including a dialysis fluid pump (66, Fig. 1); a disposable set (12) operable with the dialysis fluid pumping unit such that the dialysis fluid pump can pump dialysis fluid from the disposable set; a concentrate in fluid communication with the disposable set (Col 10, lines 58-end; chemicals are considered the concentrate that are used to disinfect the tubing), wherein the concentrate is used to prepare the dialysis fluid (the concentrate disinfects the tubing such that a future dialysis procedure can be performed an therefore prepares for use of dialysis fluid); and a control unit (16) operating the dialysis fluid pump, the control unit configured to cause a portion of the concentrate to fill at least a portion of the disposable set between treatments, the concentrate operating as a disinfectant allowing the same disposable set to be used for multiple treatments with the dialysis pumping unit (col 10, lines 58-end; Col 11, lines 1-6 and 28-45).
With regard to claim 2, Treu discloses wherein the control unit is configured to cause the dialysis fluid pump to pump the portion of the concentrate to fill the at least the portion of the disposable set between treatments (col 10, lines 58-end; Col 11, lines 1-6 and 28-45).
With regard to claim 3, Treu discloses wherein the renal failure therapy system is a peritoneal dialysis system and the dialysis pumping unit is a peritoneal dialysis cycler (Col 1, lines 64-65).
claim 7, Treu discloses which includes a supply of water (Fig. 1, tap water) made suitable for treatment, and wherein the control unit is configured to mix the concentrate with the water made suitable for treatment to form the dialysis fluid (col 10, lines 58-end; Col 11, lines 1-6 and 28-45).
With regard to claim 8, Treu discloses wherein the disposable set includes a container for accumulating water made suitable for treatment, and wherein the accumulating container does not receive the concentrate between treatments (28).
With regard to claim 9, Treu discloses wherein the concentrate is a first concentrate and which includes a second concentrate, and wherein the control unit is configured to mix the first and second concentrates with the water made suitable for treatment to form the dialysis fluid (col 10, lines 58-end; Col 11, lines 1-6 and 28-45; Treu teaches the use of concentrates in plural and would be capable of having two concentrates for treatment).
Wit hregard to claim 11, Treu discloses wherein the concentrate is provided in a first container in an amount such that after use of the concentrate to prepare dialysis fluid for treatment, enough concentrate remains to fill the at least the portion of the disposable set for disinfection, and wherein a second container of concentrate is used for a subsequent treatment (col 10, lines 58-end; Col 11, lines 1-6 and 28-45; Treu teaches the use of multiple concentrates that are housed in containers such that it may be used for more than one cycle).
With regard to claim 12, Treu discloses wherein the concentrate is provided in a container in an amount such that after use of the concentrate to prepare dialysis fluid for treatment, enough concentrate remains to fill the at least the portion of the disposable set for disinfection and to prepare dialysis fluid for a subsequent treatment (col 10, lines 58-end; Col 11, lines 1-6 and 28-45; Treu teaches the use of multiple concentrates that are housed in containers such that it may be used for more than one cycle). 
With regard to claim 13, Treu discloses wherein the control unit is configured to cause the dialysis fluid pump to remove the concentrate from the at least the portion of the disposable set prior to preparing dialysis fluid for a subsequent treatment (col 10, lines 58-end; Col 11, lines 1-6 and 28-45; flushing of water is used to remove any residual concentrate).
claim 14, Treu discloses wherein the removed concentrate is replaced with water made suitable for treatment (col 10, lines 58-end; Col 11, lines 1-6 and 28-45; after flushing out the concentrate, a dialysis procedure can be performed using the water made suitable for treatment).
With regard to claim 15, Treu discloses wherein the disposable set includes a heater/mixing bag (96), and wherein the control unit is programmed to cause the heater/mixing bag to collapse prior to introducing the concentrate into the heater/mixing bag for disinfection (bag 96 is used to deliver treatment to the patient and thus would be collapsed prior to the use of the concentrate, as the concentrate is used after a treatment has been performed to disinfect between treatments; col 10, lines 58-end; Col 11, lines 1-6 and 28-45).
With regard to claim 19, Treu discloses A renal failure therapy method comprising: mixing water made suitable for dialysis with at least one concentrate to form a dialysis fluid (col 10, lines 58-end; Col 11, lines 1-6 and 28-45); moving the dialysis fluid through a disposable set to perform a dialysis treatment creating used dialysis fluid; removing the used dialysis fluid through the disposable set (Col 1, line 65 to Col 2, line 33); and disinfecting at least a portion of the disposable set using a concentrate of the at least one concentrate (col 10, lines 58-end; Col 11, lines 1-6 and 28-45).
With regard to claim 20, Treu discloses wherein the moving and removing occur multiple times before the disinfecting (Col 1, line 65 to Col 2, line 33).
With regard to claim 21, Treu discloses which includes moving a last bag fill of dialysis fluid through the disposable set to perform a dialysis treatment between the removing and the disinfecting (Col 1, line 65 to Col 2, line 33, a last bag will have to be used when treatement is complete).
With regard to claim 22, Treu discloses which includes removing a prior delivered concentrate for disinfecting the at least a portion of the disposable set before mixing water made suitable for dialysis with the at least one concentrate (col 10, lines 58-end; Col 11, lines 1-6 and 28-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treu et al. (US 6,254,567 B1) in view of Minkus (US 2014/0276375 A1).
With regard to claim 4 and 16, Treu discloses the claimed invention except for explicitly describing a cassette. 
Minkus teaches a standard dialysis system having a disposable part being formed in a cassette (as is standard in dialysis systems [0016] and could easily be incorporated to the system of Treu). The cassette having a patient line ([0016], tubes associated with the cassette). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Treu to include a cassette as taught by Minkus for the purpose of containing the disposable items in one place for easier removal and disposal after use ([0016]). 
With regard to claim 17, Treu discloses the claimed invention except for a last bag. 
Minkus discloses a last bag of dialysis fluid formulated differently than dialysis fluid made from the concentrate used for disinfection, and wherein the last bag is provided with enough last bag dialysis fluid for a single treatment or the last bag is provided with enough last bag dialysis fluid for multiple treatments using the same disposable set ([0247]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Treu to include a  last fill bag as taught by Minkus for the purpose of providing additional solution for a patient to bring home after treatment ([0247]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treu et al. (US 6,254,567 B1) in view of Stephen et al. (US 4,335,716).
With regard to claim 5, Treu discloses the claimed invention except for dextrose. 
Stephen teaches the use of dextrose as a disinfect for dialysis systems (Col 8, lines 13-24). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Treu to include dextrose as taught by Stephens for the purpose of disinfecting (Col 8, lines 13-24) and because a simple substitution for a known material is well known in the art and would not affect the overall function of the device. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treu et al. (US 6,254,567 B1) in view of Hiles (US 2007/0082060 A1). 
With regard to claim 6, Treu discloses the claimed invention except for an acidic concentrate. 
Hiles teaches the use of an acidic concentrate for the purposes of disinfecting in dialysis (0053). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Treu to include an acidic concentrate as taught by Hiles for the purpose of disinfecting ([0053]) and because a simple substitution for a known material is well known in the art and would not affect the overall function of the device. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/             Primary Examiner, Art Unit 3783